DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 20 (see Remarks pages 7-11 filed on 06/22/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Zhang et al (US 2019/0179876) discloses method for editing and updating content of a collaborative document within a preview user interface is provided. The method includes a content management platform receives a request for a file stored which is stored in a third-party application format. The system causes a rendered graphical image of the file to be presented within a preview user interface. The rendered graphical image of the file represents a view of the file as if opened within a third-party application. The system receives from the preview user interface, content associated with a portion of the file. The system generates a new version of the file that includes the content associated with the portion of the file, (Para 0024-0112). However, Zhang et al does not disclose in the affirmative, “a processor configured to extract, as a print target, an annotated page and one or more associated pages associated with the annotated page from target data including a plurality of pages, and output the annotated page and the one or more associated pages to the printer for printing.”
“a processor configured to extract, as a print target, an annotated page and one or more associated pages associated with the annotated page from target data including a plurality of pages, and output the annotated page and the one or more associated pages to the printer for printing.”
Finally, the next closest prior art Ashikaga et al (US 2006/0215911) discloses image reading section that reads an image from an input document and creates input image data; a specifying section that extracts a specific character string or a specific image from the input image data created by the image reading section; a database that stores specific character strings, and an access target for rewriting information, in association with one another; an updating section that rewrites the input image data using the data obtained from the access target specified by the specific character string or the specific image extracted by the specifying section, creating output image data; “a processor configured to extract, as a print target, an annotated page and one or more associated pages associated with the annotated page from target data including a plurality of pages, and output the annotated page and the one or more associated pages to the printer for printing.”
Therefore, the prior arts Zhang et al, Kang et al and Ashikaga et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “a processor configured to extract, as a print target, an annotated page and one or more associated pages associated with the annotated page from target data including a plurality of pages, and output the annotated page and the one or more associated pages to the printer for printing.”

Regarding independent claim 20, the closest prior art, Zhang et al (US 2019/0179876) discloses method for editing and updating content of a collaborative document within a preview user interface is provided. The method includes a content management platform receives a request for a file stored which is stored in a third-party application format. The system causes a rendered graphical image of the file to be presented within a preview user interface. The rendered graphical image of the file represents a view of the file as if opened within a third-party application. The system receives from the preview user interface, content associated with a portion of the file. The system generates a new version of the file that includes the content associated with the portion of the file, (Para 0024-0112). However, Zhang et al does not disclose in the  “extracting, as a print target, an annotated page and one or more associated pages associated with the annotated page from target data including a plurality of pages; and outputting the annotated page and the one or more associated pages to a printer for printing.”
Further, the next closest prior art Kang et al (US 2019/0294652) discloses method and an apparatus for providing, by an electronic device, a note cover on the basis of a note object created by a user. According to various embodiments of the present invention, an electronic device may comprise: a display; a memory; and a processor electrically connected to the display and the memory, wherein the processor is configured to extract a set page in response to generation of a note, recognize at least one object in the extracted page, generate visual information for a cover image on the basis of the object, display a preview cover on the basis of the visual information, and generate a cover image on the basis of the preview cover and file information related to the note. Various embodiments are possible, (Para 0021-0172). However, Kang et al does not disclose in the affirmative, “extracting, as a print target, an annotated page and one or more associated pages associated with the annotated page from target data including a plurality of pages; and outputting the annotated page and the one or more associated pages to a printer for printing.”
Finally, the next closest prior art Ashikaga et al (US 2006/0215911) discloses image reading section that reads an image from an input document and creates input image data; a specifying section that extracts a specific character string or a specific image from the input image data created by the image reading section; a database that stores specific character strings, and an access target for rewriting information, in “extracting, as a print target, an annotated page and one or more associated pages associated with the annotated page from target data including a plurality of pages; and outputting the annotated page and the one or more associated pages to a printer for printing.”
Therefore, the prior arts Zhang et al, Kang et al and Ashikaga et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “extracting, as a print target, an annotated page and one or more associated pages associated with the annotated page from target data including a plurality of pages; and outputting the annotated page and the one or more associated pages to a printer for printing.”

Dependent claims 2-19 are allowed because of their dependency to claims 1 and 20 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Examiner, Art Unit 2677